*699OPINION DENYING A REHEARING.
Filed April 10, 1915. .
The opinion of the court was delivered by
Marshall, J.:
The school district asks that this court reexamine this case and reverse the judgment rendered in February. Its argument is based on Lewis v. Comm’rs of Bourbon County, 12 Kan. 186. In that action Lewis sought to compel the levy of a tax to pay interest on bonds issued by Bourbon county. The following is a copy of one of these bonds:
“No. - STATE OF KANSAS $1,000.

“Stock Bond of Bourbon County, Kansas.

“Thirty years after date, the- county of Bourbon promise to pay to the Tebo & Neosho Railroad Company, (a corporation organized by authority of the laws of the state of Missouri, and by virtue of an act of incorporation passed by the legislature of the state aforesaid, and approved the sixteenth day of January, I860,) or bearer, the sum of one thousand dollars, for value received, with interest at the rate of seven per cent, per annum, payable semi-annually at the New York National Exchange Bank, in the city of New York, from and after the first day of January, 1871.” (p. 188.)
It must be noticed that the only recital in this bond' is of the incorporation of the railroad. There being no recitals in these bonds, they depended, for their validity, upon the proceedings out of which they were issued. On account of the illegality of these proceedings, this court said the bonds were void, and refused to compel the levy of a tax to pay interest thereon.
Gulf Rld. Co. v. Comm’rs of Miami Co., 12 Kan. 230, is also relied on by the school district. Again the bonds contain no recitals.
C. K. & W. Rld. Co. v. Ozark Township, 46 Kan. 415, 26 Pac. 710, is also cited. In that case the township sought to prevent the issue of railroad bonds in the sum of $10,000, after $18,000 had been voted, with the understanding, however, that only $10,000 would be *700issued. The district court rendered judgment in favor of the township. This court reversed the judgment,, and directed that judgment be entered in favor of the-railroad. The cases are not at all analogous.
Salt Creek Township v. Bridge Co., 51 Kan. 520, 33 Pac. 303, is cited by the school district. There, the bonds were issued direct to the bridge company, and the dealings were between the township and the bridge-company. The suit was between the township and the-bridge company. There was no innocent purchaser. The bridge company was compelled to know the authority of the township, and the regularity of its proceedings.
Gas Co. v. Railway Co., 74 Kan. 661, 87 Pac. 883, is cited. In that case the question was not whether or not the proceedings taken were in conformity with the-statute, but was this, Did the statute authorize the .bonds to be issued at all ? This court held that it did not.
•The school district confuses power given by law to issue bonds for certain purposes, prescribing the procedure for the issuance of such bonds, with an absence of statutory power to issue such bonds. Where a statute authorizes bonds for certain purposes, and such-bonds are issued, recitals therein that they had been issued for that purpose, and that all the things required to be done by law had been done, then the question of estoppel on account of recitals arises. There is then no question concerning the law of this state, or of other-states. (See 28 Cyc. 1603, and 8 Encyc. of U. S. Sup. Ct. Rep. 725, 744.) The recitals contained in the bonds issued by the school district defeat the district in this, action. If the bonds contained no recitals, or if the-action were between the school district and the party to whom the bonds were first issued, then the contentions of the district would have foundation, and would probably be controlling.
We see no reason for changing the judgment of- this-court. The former judgment is adhered to and the-motion for rehearing is denied.